Citation Nr: 1442652	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  06-33 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than November 12, 2004 for the grant of service connection for acne vulgaris. 

2.  Entitlement to service connection for hypertension, claimed as secondary to hepatitis B.

3.  Entitlement to service connection for a disability manifested by a "fast heart," claimed as secondary to hepatitis B. 

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to hepatitis B.

5.  Entitlement to service connection for hyperthyroidism, claimed as secondary to hepatitis B.

6.  Entitlement to service connection for a disability manifested by chronic pain, claimed as secondary to hepatitis B.

7.  Entitlement to service connection for insomnia, claimed as secondary to hepatitis B.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to November 1979.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that decision, the RO denied multiple claims for entitlement to service connection, including for the disabilities listed on the title page.

In August 2008, the Board denied the service connection claims that were then on appeal.  In November 2009, the Court of Appeals for Veterans Claims (Court) vacated the Board's August 2008 decision because of the lack of a VA examination and VA's failure to tailor its assistance to the circumstances of the Veteran, in particular, his incarceration.  In July 2010, the Board remanded the claims for such examinations, and they were conducted in September 2010.

In March 2011, the RO granted one of the claims that had been remanded, for entitlement to service connection for acne vulgaris, effective November 12, 2004.  The Veteran timely appealed the assigned effective date.

This case has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA.

The issues of entitlement to service connection for hypertension, disability manifested by fast heart, an acquired psychiatric disorder, hyperthyroidism, disability manifested by chronic pain, and insomnia, each claimed as secondary to hepatitis B, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a skin disorder that was recharacterized as for entitlement to service connection for acne vulgaris and granted by the RO was part of a formal original compensation claim filed on November 12, 2004.

2.  There is no communication or document in the claims file prior to November 12, 2004, that can be construed as an informal claim for entitlement to service connection for a skin disorder, to include acne vulgaris.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 12, 2004 for the grant of service connection for acne vulgaris have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). As noted above, the claim for an earlier effective date in this case arises from the Veteran's disagreement with effective date assigned in connection with the grant of service connection  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  In addition, as shown below, there is no allegation or evidence that a claim of any kind relating to service connection for a skin disorder was filed prior to the formal claim that was ultimately granted.  As this decision thus involves application of the law to the undisputed facts, consideration of VA's notification and assistance duties is not required.  See 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  In any event, there is no indication that VA failed to obtain any relevant evidence or that any other action was required pursuant to the duty to assist.

The Board will therefore proceed to the merits of the earlier effective date claim.

Analysis

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted. 38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following separation from service if the claim for compensation was received within one year of separation.  38 U.S.C.A. § 5110(b)(1).  There is no evidence or argument in this case that a claim for entitlement to service connection for a skin disorder to include acne vulgaris was filed within a year of the Veteran's November 1979 separation from service.  38 U.S.C.A. § 5110(b)(1) is therefore inapplicable.

In this case, the Veteran filed a formal original compensation claim (VA Form 21-526) on November 12, 2004.  That claim included a claim for entitlement to service connection for a skin disorder.  The RO recharacterized the claim as for entitlement to service connection for acne vulgaris and granted it in March 2011.  The effective date assigned by the  RO was the date of the claim it had granted.  This was consistent with the language of the statute indicating the effect date of an award of compensation cannot be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a).

The possibility must also be considered that the Veteran filed a claim prior to the original compensation claim that was filed on November 12, 2004.  A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2013).   Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).   When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Additionally, in some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).

There is no such communication or document in the claims file in this case.  All of the documents dated prior to November 12, 2004 original compensation claim are administrative documents relating to education benefits and unrelated matters.  There is therefore no communication that would be interpreted as a formal or informal claim for entitlement to service connection for a skin disorder to include acne vulgaris or a report of examination or hospitalization that could be accepted as an informal claim.

The Veteran does not argue otherwise.  Rather, in his written statements the Veteran asserts that his acne vulgaris has been problematic the time of service to the present and did not subside during this period; therefore he should receive compensation for this disability from January 1980 through November 2004.  The Veterans is essentially arguing that it is unfair that he has not been granted an effective date based on the time that his disability is alleged to have manifested.  The Board is, however, bound by the statutes and regulations relating to effective dates.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2013).  As indicated above, the law provides that the effective date cannot be earlier than the date of the claim was granted.  Moreover, the regulation provides that the effective date of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (emphasis added).  Even assuming that entitlement arose shortly after service as contended by the Veteran, the receipt of the date of claim is later, and is the appropriate effective date.

For the foregoing reasons, the preponderance of the evidence is against the claim for an earlier effective date for service connection for acne vulgaris.  The benefit of the doubt is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than November 12, 2004 for the grant of service connection for acne vulgaris is denied.


REMAND

As noted, the Board remanded the service connection claims for VA examinations, which were conducted.  The Board's remand, and the relevant regulation, provide that in these circumstances, the Veteran was to be furnished with supplemental statement of the case (SSOC) as to the claims that remained denied.  38 C.F.R. § 19.31(c) (2013) (RO must furnish a SSOC after development conducted pursuant to Board remand unless the Board specifies otherwise or the only purpose of the remand is to assemble records previously considered and discussed by the AOJ).

The RO prepared a SSOC in August 2014.  It was, however, returned as undeliverable later that month.  The returned notification letter and SSOC contained a stamp indicating that the inmate's identifying number, known as a "DC number," was required.  The Board notes that all other correspondence to the Veteran, including the SOC prepared in connection with the earlier effective date claim denied in the decision above, contained the Veteran's DC number.  In addition, the Veteran is unrepresented.  As the RO was required to furnish the Veteran with a SSOC and this requirement would include sending the SSOC to an accurate address with the correct information, including to an incarcerated veteran, a remand to re-send the SSOC with the Veteran's DC number is warranted.   Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA is required to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans).  If additional pertinent evidence has been received since the August 2014 SSOC, a new SSOC should be issued and sent to the correct address with the proper identifying information including the DC number.

Accordingly, the service connection claims are REMANDED for the following action:

Re-send the August 2014 SSOC to the Veteran at the correct address with the appropriate DC number.  If additional pertinent evidence has been received since August 2014, issue a new SSOC and send it to the correct address with the proper identifying information including the DC number.  After the Veteran has been given an adequate opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


